Citation Nr: 1202067	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-32 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left foot dermatitis. 

2.  Entitlement to an initial compensable disability rating for right foot dermatitis. 

3.  Entitlement to an initial compensable disability rating for hidradenitis suppurativa, status post surgical ablation of bilateral axillary areas with residual scarring (also claimed as lymphadenopathy). 


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from March 1982 to January 1985, January 1988 to April 1988, and September 1989 to September 2006.  

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which granted claims of service connection for left and right foot dermatitis and for hidradenitis suppurativa, status post surgical ablation of bilateral axillary (armpit) areas with residual scarring, also claimed as lymphadenopathy; and assigned initial noncompensable disability ratings for each, effective as of October 1, 2006 (the day after discharge from her last period of active service).  The Veteran appealed for higher initial ratings for these three respective disabilities.

In the Veteran's September 2008 Appeal To Board Of Veterans' Appeals (VA Form 9) she requested a travel Board hearing, however, in November 2008 she withdrew that request.  See 38 C.F.R. § 20.702(e) (2010).  

The Board remanded this case in April 2010 because of a change in the rating criteria and for evidentiary development.  That development having been completed, the case has been returned to the Board for further adjudication.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's left foot dermatitis affects her left heel area which is scaly with, in the past, only minor fissuring of the skin and none currently; and involves less than 5 percent of the entire body; less than 5 percent of her exposed surface area; and, she has not had more than topical therapy, including ultra-violet light therapy and application of anti-biotic, steroidal, and anti-fungal creams.    

2.  The Veteran's right foot dermatitis affects her right heel area which is scaly with, in the past, only minor fissuring of the skin and none currently and erythema and blistering of the distal portion of the right great toe; and involves less than 5 percent of the entire body; less than 5 percent of her exposed surface area; and, and, she has not had more than topical therapy, including ultra-violet light therapy and application of anti-biotic, steroidal, and anti-fungal creams.   

3.  The resultant scarring from surgery and ablation therapy for hidradenitis suppurativa of bilateral axillary areas is manifested by stable, non-tender, non-ulcerated scarring but photographs depict such involvement as to more closely approximate deep scarring, and there is involvement of 80 square centimeters from scarring of both axillary areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for left foot dermatitis are not met.  38 U.S.C.A. § 1155, 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7806 (2011). 

2.  The criteria for an initial compensable disability rating for right foot dermatitis are not met.  38 U.S.C.A. § 1155, 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7806 (2011).   

3.  The criteria for no more than an initial 20 percent disability rating for hidradenitis suppurativa, status post surgical ablation of bilateral axillary areas with residual scarring, are met.  38 U.S.C.A. § 1155, 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7801, effective August 30, 2002; and Diagnostic Codes 7801 - 7805, effective October 23, 2008.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the Veteran appeals the ratings assigned upon an initial grant of service connection for the disabilities at issue by the May 2007 rating decision.  However, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Veteran was afforded VCAA notice as to what was needed for increased ratings for the service-connected disorders at issue by RO letter of February 2008.  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claim file the Veteran's service treatment records  and VA treatment records, and afforded her VA examinations with respect to the claims.  There is no evidence that there has been a change in the service-connected disabilities since the last examination or that she has either sought or received private treatment.  The report of the VA examinations conducted in this case show that the examinations were thorough in scope and in depth.  Thus, the examinations are adequate for rating purposes, and the adequacy of the examinations has not been challenged.  Accordingly, a remand for a more recent examination is not necessary.  38 C.F.R. § 3.327(a).   

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998)); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

On VA general medical examination in October 2006 it was reported that the Veteran had had numerous and recurrent abscesses in the bilateral axillary areas which had been treated with incision and drainage, and anti-biotics.  Her symptoms had been progressive, becoming more problematic.  She had had surgical ablation procedures.  One such procedure on the left side was in 1992, with treatment by wide excision, skin flapping, and drainage.  She had residual scarring, which was significant, in the left axillary area.  She had also had surgical treatment on the right side in 1995 where there was now significant scarring.  She continued to have recurrent active skin lesions and boils which she treated with heat compresses.  She had pain in both axillary areas, and some lymphadenopathy which was chronic in nature.  Her current primary complaint was residual pain in both axillary areas, and the residual scarring.  

It was reported that the Veteran had had dermatitis of the right foot, mainly on the heel area.  Treatment at a dermatology clinic had consisted of anti-biotics, steroidal creams, and most recently anti-fungal cream.  She had had a minor flare-up of these symptoms while she was pregnant in the 1990s.  Most recently, she had similar dermatitis on the heel of the left foot, beginning in the past several months.  She received ongoing treatment at a dermatology clinic.  

On physical examination the Veteran was noted to be right handed.  Her posture was erect and her gait was normal.  She had extensive scarring in both the right and the left axillary areas.  In the right axillary area there was a scar which measured approximately 16 centimeters (cms.) in length, and 4 to 5 cms. in width.  There was mild lymphadenopathy on the right but no active skin lesions were visible and there were no areas of skin breakdown.  In the left axillary area there was extensive scarring, circular in appearance, measuring 16 cms. in length, tailing down to the left lateral chest wall area with an additional 16 cms. in scar length.  There were no areas of breakdown.  There was mild lymphadenopathy on the left.  

Also on examination the Veteran had dermatitis of the right foot along the posterior and lateral aspects of the right heel that was scaly and rough in appearance, with minor fissuring of the skin.  On the left foot there was a small area of dermatitis that measured 3 by 4 cms. in the posterior aspect of the left heel, which was also scaly and erythematous in appearance, with minor fissuring of the skin.  Neurologically, deep tendon reflexes were symmetrical.  There were no focal neurological findings.  

The pertinent diagnoses were hidradenitis suppurativa, status post surgical ablation of the bilateral axillary areas, with significant residual scarring in the bilateral axillary areas; active right foot dermatitis; and active left foot dermatitis.  

In the Veteran's VA Form 9 of September 2008 she reported that her skin condition of the axillary areas caused limited motion of her arms.  

On VA examination in May 2010 the Veteran's claim file was reviewed.  It was reported the Veteran had retired after leaving her military service.  She denied that her physician had prescribed either bed-rest or incapacitation in the last 12 months.  She denied having any impediment to her activities of daily living and denied any impediment to enjoying her retirement.  She was not taking any pertinent medications.  She had had a surgical excision procedure in the left axillary area in 1992 and a surgical excision procedure in the right axillary area.  She had had a laser procedure of the left axillary area, reportedly a debulking procedure, in 2003.  

The Veteran reported that in 1982 she had begun to have recurrent boils and abscesses in the left axillary area which had been treated on numerous occasions by anti-biotics and with incision and drainage.  She began having similar symptom in the right axillary area.  In 1992 she had had a wide excision and flap procedure of the left axillary area with good results and the expected surgical scarring.  She had continued to have problems in the right axillary area and underwent a similar wide excision procedure on the right in 1995.  She had not had anti-biotic treatment since the surgeries and had not had any treatment in the last year.  She reported that she occasionally got abscesses in left axillary area which she treated with hot compresses and there had been spontaneous rupture approximately once a month.  She had not had similar problems in the right axillary area.  She had not had treatment for her scars in the past 12 months.  She reported that the scars were stable and non-tender, and did not limit her range of motion.  She had no functional limitations.  

The Veteran stated that she had begun to have problems with her feet in October 1993 and had been treated with coal tar and other topicals but that these had not helped.  The lesions had spontaneously resolved after about 6 months but she had had a recurrence in October of either 2003 or 2004, which had again been treated with numerous topicals without resolution.  The record contained notes from a dermatology clinic, dated in May 2006, of a diagnosis of "pustular psoriasis" that had been treated with "clobetasol" lotion and Kenalog, intramuscularly.  Psoralen-ultra-violet light (PUVA) treatment had been discussed in February 2007, which she had tried for 2 months but it had not helped.  At the time of an April 2007 follow-up she had reported still having some pustules and erythematous scaling, and additional laser treatments were then discussed.  She reported not having had any treatment since 2007.  She had not been treated with immunosuppressants.  There had been no diagnosis by a biopsy.  She had no other psoriatic-type lesions or a diagnosis of psoriasis.  She did not report having any limitations as to walking or standing.  

On physical examination the Veteran's skin was warm and dry and was of good color, temperature, and turgor.  There was no jaundice, cyanosis or pallor.  On examination of her left axilla there was a long, looping scar, the longest portion being 42 cms. by 2.5 cms. at its widest point.  The scar was linear, flat, superficial, non-tender, freely mobile, hypo-pigmented, non-atrophic, and not keloid.  The shorter portion of the scar was 18 cms. long by 2.5 cms. wide at its widest point.  This scar was slightly hyper-pigmented, curvi-linear, flat, superficial, non-tender, freely mobile, non-atrophic, and not keloid.  She had small erythematous papules in the left axillary area, but no pustules in the mid-axilla, and just distal to the area of scarring, consistent with shaving irritation.  There was no lymphadenopathy or lymphedema.  

In the Veteran's right axillary area there was a long "L" shaped scar which was 13 cms. in length on the portion extending from the mid-axilla to the lateral portion of the back which was 2 cms. at its widest point.  The longer leg of the scar was 16 cms. long and 4 cms. in width at its widest point.  This entire scar was hypo-pigmented, flat, superficial, non-tender, non-indurated, without ulceration, freely mobile, non-atrophic, and not keloid.  No pustules or papules were present on the right axilla.  There was no lymphadenopathy or lymphedema.  

The Veteran had full range of motion of each shoulder without contractures, limitations or strictures.  She had some residual punctuate scarring present in the folds beneath the breasts, bilaterally, with a larger area of erythema consistent with candidiasis, but there were no active lesions or pustules and there was no surgical scarring or active lesions.  There was no inguinal lymphadenopathy.  

As to the Veteran's feet, her skin was dry and flaky on both heels, extending into the longitudinal arches.  There was a small area of erythema and subcutaneous blistering of the distal portion of the right great toe.  There were no fissures or cracking of the skin.  No blistering, pustules or vesicles were noted.  

Nine (9) color photographs were taken (and are on file).  The diagnoses were hidradenitis suppurativa, status post bilateral axillary excisions with expected surgical outcome, i.e., scarring; and dyshidrotic eczema of both feet.  It was noted that the Veteran reported that she had been diagnosed with "palmoplantar pustulosis," but that this was a relatively rare condition, occurring in 0.01 to 0.05 percent of the population and was typically diagnosed in the fourth to sixth decades of life.  A much more common diagnosis in someone 20 to 30 years of age and within the differential diagnosis for these symptoms, was dyshidrotic eczema, which had been diagnosed in July 1993.  This diagnosis was supported by the objective evidence contained in the claim file.  The examiner also stated that there was mention of pustular psoriasis but there was no evidence of psoriasis elsewhere; however, dyshidrotic eczema was within the differential diagnosis for this condition.  There was no further evidence of a diagnosis of psoriasis.  The total involved area of scarring was 80 cms. squared.  Using DuBois formula for calculating the total body surface are (1.711 meters squared) this equaled 0.05 percent of the total body surface area and 0 percent of the exposed body surface area.  The total area of skin condition, but not scarring, was 0.05 percent of the total body surface area and 0 percent of the exposed surface area.  

Dermatitis and Eczema

Under the rating criteria which became effective on August 30, 2002, prior to receipt of the Veteran's original claim in October 2006, 38 C.F.R. § 4.118, Diagnostic Code 7806 provides that dermatitis or eczema warrants a noncompensable evaluation when involving less than five (5) percent of the entire body or less than five (5) percent of exposed areas affected, and; no more than topical therapy has been required during the past 12 month period.   A 10 percent rating is warranted when affecting at least five (5), but less than twenty (20) percent, of the entire body, or at least five (5) percent, but less than twenty (20) percent of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six (6) weeks during the past twelve (12) month period.  A 30 percent rating is warranted when twenty (20) to forty (40) percent of the entire body or twenty (20) to forty (40) percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six (6) weeks or more, but not constantly, during the past twelve (12) month period.  And, a 60 percent rating is warranted when more than forty (40) percent of the entire body or more than forty (40) percent of exposed areas are affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past twelve (12) month period.  Or, rate as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, 7805) depending upon the predominant disability. 

Scars

Scar Rating Criteria Effective August 30, 2002

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (effective August 30, 2002) scars of other than the head, face or neck which are deep or cause limited motion warrant a minimum 10 percent rating when involving an area or areas exceeding 6 square (sq.) inches (39 sq. centimeters (cms.)).  A 20 percent rating is warranted when the involved area or areas exceeds 12 sq. inches (77 sq. cms.); 30 percent when the involved area or areas exceeds 72 sq. inches (465 sq. cms.); and 40 percent when the area or areas exceeds 144 sq. inches (one sq. foot) (929 sq. cms.).  Note 1 to DC 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined under 38 C.F.R. § 4.25.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7802 (effective August 30, 2002) a 10 percent rating is the only and maximum rating for scars other than of the head, face or neck which are superficial and that do not cause limited motion and involve an area or areas of 144 square (sq.) inches (one sq. foot) (929 sq. centimeters) or greater.  Note 1 to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined under 38 C.F.R. § 4.25.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective August 30, 2002) a 10 percent rating is the only and maximum rating for scars which are superficial and unstable.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (effective August 30, 2002) a 10 percent rating is the only and maximum rating for scars which are superficial and painful on examination.  Note 2 to Diagnostic Code 7804 provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 on the amputation rule).  

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective August 30, 2002) other scars (not covered in Diagnostic Codes 7800 through 7804) are to be rated on the basis of limitation of function of the affected part.  

Notes contained in Diagnostic Codes 7801 through 7805 provide that a deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage; and that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Scar Rating Criteria Effective October 23, 2008

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (effective as to claims file on or after October 23, 2008) scars not of the head, face, or neck from burns or other causes that are deep and nonlinear when involving an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  When involving an area of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) a 20 percent rating is warranted.  When involving an area of area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) a 30 percent rating is warranted.  When involving an area of area or areas of 144 square inches (929 sq. cm.) or greater a 40 percent rating is warranted.  

38 C.F.R. § 4.118, Diagnostic Code 7802 (effective as to claims file on or after October 23, 2008) scars not of the head, face, or neck, from burns or other causes that are superficial and nonlinear involving an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.  

Note 2 to Diagnostic Codes 7801 and 7802 provide that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck (effective as to claims file on or after October 23, 2008).  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (effective as to claims file on or after October 23, 2008) one or more scars that are unstable or painful warrant a 10 percent rating.  With three or four scars that are unstable or painful a 20 percent rating is warranted.  With five or more scars that are unstable or painful a 30 percent rating is warranted.  Note 2 to Diagnostic Code 7804 provides that that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 to Diagnostic Code 7804 provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may receive additional evaluation under Diagnostic Code 7804 when applicable.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective as to claims file on or after October 23, 2008) a rating for any disabling effect(s) of a scar not considered in ratings under Diagnostic Codes 7800 through 7804 is to be assigned under an appropriate diagnostic code provision.

Notes contained in Diagnostic Codes 7801 through 7805 provide that a deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage; and that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

A Veteran who was VA rated under the versions of Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 in effect before October 23, 2008, can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (revising 38 C.F.R. § 4.118, Diagnostic Codes 7800-05).  

Analysis

Left Foot Dermatitis

The Veteran has currently and historically had only topical treatment for her left foot dermatitis consisting of the application of anti-biotic, steroidal, and anti-fungal creams, in addition to a short course of ultra-violet light therapy.  The area of involvement, as found on the May 2010 VA examination, was only 0.05 percent of the total body surface area and zero (0) percent of the exposed surface area.  In other words, the area of involvement is less than 5 percent of the entire body and less than 5 percent of her exposed surface area, in keeping with the schedular criteria for a noncompensable disability rating.  Thus, under Diagnostic Code 7806, a compensable degree of disability is not demonstrated.  

Diagnostic Code 7806 also provides, when appropriate, for rating of dermatitis on the basis of disfigurement of the head, face or neck, or on the basis of scarring.  Here, the area of involvement is the skin of the heel and, so, is not an exposed area.  Significantly, the skin in the heel area is no more than dry and flaky, with only minor fissuring at the time of the 2006 rating examination and no fissuring at the time of the 2010 rating examination.  There is otherwise no symptomatology which would warrant a rating based on scarring because there is nothing demonstrating that the Veteran has symptoms such as pain or tenderness, loss of covering of the skin, involvement of underlying tissue or any functional impairment due to skin involvement of the left heel area.  Specifically, at the 2010 rating examination she did not report having any limitations as to walking or standing, and the 2006 examination noted her gait was normal.  

The Board finds that during this appeal the service-connected left foot dermatitis has not been compensable disabling, so the rating cannot be "staged" because this noncompensable degree of impairment represents the greatest level of functional impairment attributable to the condition during the relevant time period.  See Fenderson, 12 Vet. App. at 119. 

Additionally, the Board has considered the statements of the Veteran as to the extent of her current symptoms.  She is certainly competent to report that her symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, she is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Right Foot Dermatitis

As with the left foot dermatitis, the Veteran has currently and historically had only topical treatment for her right foot dermatitis consisting of the application of anti-biotic, steroidal, and anti-fungal creams, in addition to a short course of ultra-violet light therapy.  The area of involvement, as found on the May 2010 VA examination, was only 0.05 percent of the total body surface area and zero (0) percent of the exposed surface area.  In other words, the area of involvement is less than 5 percent of the entire body and less than 5 percent of her exposed surface area, in keeping with the schedular criteria for a noncompensable disability rating.  Thus, under Diagnostic Code 7806, a compensable degree of disability is not demonstrated.  

Diagnostic Code 7806 also provides, when appropriate, for rating of dermatitis on the basis of disfigurement of the head, face or neck, or on the basis of scarring.  Here, the area of involvement is the skin of the right heel and only the distal portion of the right great toe and, so, is not an exposed area.  Similarly, the skin in the heel area is no more than dry and flaky, with only minor fissuring at the time of the 2006 rating examination and no fissuring at the time of the 2010 rating examination.  As to the distal portion of the right great toe, the 2010 examination found only a small area of erythema and subcutaneous blistering.  There is otherwise no symptomatology which would warrant a rating based on scarring because there is nothing demonstrating that the Veteran has symptoms such as pain or tenderness, loss of covering of the skin, significant involvement of underlying tissue or any functional impairment due to skin involvement of the right heel and right great toe areas.  Specifically, at the 2010 rating examination she did not report having any limitations as to walking or standing, and the 2006 examination noted her gait was normal.  

The Board finds that during this appeal the service-connected right foot dermatitis has not been compensable disabling, so the rating cannot be "staged" because this noncompensable degree of impairment represents the greatest level of functional impairment attributable to the condition during the relevant time period.  See Fenderson, 12 Vet. App. at 119. 

As noted above, the Board has considered the statements of the Veteran as to the extent of her current symptoms.  While she is competent to report that her symptoms are worse, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.   See Layno, 6 Vet. App. at 470; Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, she is not competent to make such an assertion.  See Espiritu, 2 Vet. App. at 494.
Hidradenitis suppurativa, status post surgical 
ablation of bilateral axillary areas, with residual scarring

In the April 2010 Board remand it was stated that because the Veteran's original claim for service connection, from which the appeal stems, was received in October 2006 and, thus, was pending before the October 23, 2008, change in the criteria for rating scars, the scars would only be rated under the criteria for rating scars which became effective on August 30, 2002.  In other words, the rating criteria for rating scars which were revised effective October 23, 2008, would not be applied.  

However, upon further consideration, it is observed that the provisions contained in the October 23, 2008, revision to the criteria for rating scars specifically allow for evaluation of scars in adjudication of claims pending prior to the October 23, 2008, revision with the limitation that the assignment of any higher rating under these newly revised rating criteria shall not be effective prior to the October 23, 2008, effective date of such criteria.  Accordingly, the Board will consider and address the evaluation to be assigned for any scarring under both the criteria for rating scars which became effective August 30, 2002, and which became effective October 23, 2008.  

Criteria Effective August 20, 2002

It is undisputed, and the color photographs taken at the 2010 rating examination confirm, that the Veteran has significant scarring under each of her arm pits, the axillary areas, due to surgical and ablation therapy.  However, no active skin disease is currently shown inasmuch as while she had mild lymphadenopathy at the time of the 2006 rating examination, she had no lymphadenopathy or lymphedema at the time of the 2010 rating examination.  And, while she reported self-treating occasional having abscesses in the left, but not the right, axillary area at the 2010 examination, neither the 2006 nor the 2010 rating examinations found any abscesses.  Moreover, the small erythematous papules in the left axillary area were due to shaving under her armpits and not to her service-connected disability and, so, may not be considered for rating purposes.  See 38 C.F.R. § 4.14 (prohibiting pyramiding). 

Similarly, the 2006 and 2010 VA rating examinations did not find that the axillary scarring was painful, unstable or adherent to underlying soft tissue.  Also, while the Veteran reported in her September 2008 VA Form 9 that the axillary scarring caused limitation of motion of her arms, at the May 2010 VA rating examination she denied that the scarring caused any limitation of motion, and reported that the scarring was stable and non-tender.  In fact, the 2010 rating examination found full range of motion of each shoulder, without limitation, contracture or strictures.  

Under Diagnostic Code 7801 which became effective August 30, 2002, the criteria for rating scars includes the area of involvement and either there being deep scarring or scarring that causes limited motion.  Here, as discussed, there is no limitation of motion of the shoulders due to the scarring, although the 2010 examination did not report the actual ranges of motion in degrees, much less with the documented use of a goniometer.  However, while the 2010 rating examination describes the scarring in each axillary area as "superficial" the color photographs taken at the time of that examination reveal such a degree of involvement of the skin that while the scarring may not be attached to underlying tissue and there may not be a loss, or at least a significant degree of loss, of underlying tissue, the involvement certainly more closely approximates the criteria for "deep" scarring.  See Note 2 to Diagnostic Code 7801 which became effective August 30, 2002.  

With this in mind and the fact that the 2010 VA rating examination found that the total area of scarring was 80 square centimeters, and with the favorable resolution of doubt in the Veteran' favor, the Veteran's disability picture meets the schedular rating criteria for a 20 percent rating under Diagnostic Code 7801 which became effective August 30, 2002.  However, because the area of involvement is less than 465 square centimeter and because Diagnostic Codes 7802, 7803, and 7804 provide for no more than a maximum 10 percent rating, and the absence of clinical evidence of impaired function for rating under Diagnostic Code 7805, effective August 20, 2002, a disability evaluation in excess of 20 percent is not warranted at any time during this appeal under the schedular rating criteria which became effective August 30, 2002.  

Criteria Effective October 23, 2008

Similarly, because the area of involvement is less than 465 square centimeters, and because the scarring is not painful and there is no clinical evidence of functional impairment, a rating in excess of 20 percent is not warranted under the schedular rating criteria which became effective October 23, 2008.  

The Board finds that during this appeal the service-connected hidradenitis suppurativa, status post surgical ablation of bilateral axillary areas, with residual scarring has not been more than 20 percent disabling, so the rating cannot be "staged" because this noncompensable degree of impairment represents the greatest level of functional impairment attributable to the condition during the relevant time period under either the criteria for rating scarring which became effective August 20, 2002, or the criteria which became effective October 23, 2008.  See Fenderson, 12 Vet. App. at 119. 

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including the type and duration of past treatment, the amount of skin area involved and whether such areas are exposed or non-exposed, as well as numerous symptoms and physical findings relating to scars, the number scars, and the location of scarring.  

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disabilities.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, the symptomatology associated with the service-connected disabilities at issue are specifically contemplated under the appropriate rating criteria.  Moreover, there is no evidence of any inference, much less marked, with employment or of any, much less frequent, periods of hospitalization for treatment of the service-connected disabilities at issue.  Accordingly, the Board finds that the Veteran's disability picture has been sufficiently contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun become moot.

This being the case, the claims must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Initial compensable disability ratings for dermatitis of the left and right feet are denied. 

An initial 20 percent disability rating for hidradenitis suppurativa, status post surgical ablation of bilateral axillary areas with residual scarring is granted, subject to applicable law and regulations governing the award of monetary benefits.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


